Case 2:16-cv-00845-MCA-LDW Document 46-5 Filed 12/04/18 Page 1 of 10 PageID: 1801




                               EXHIBIT 5
USDC SDNY
   Case 2:16-cv-00845-MCA-LDW
DOCUMENT      Case 1:16-cv-09947-VEC
                                 Document
                                     Document
                                          46-5 33
                                               FiledFiled
                                                      12/04/18
                                                          05/05/17
                                                                Page
                                                                   Page
                                                                     2 of110
                                                                           ofPageID:
                                                                             9       1802
ELECTRONICALLY FILED
DOC #:
DATE FILED: 5/5/17
Case 2:16-cv-00845-MCA-LDW
           Case 1:16-cv-09947-VEC
                              Document
                                  Document
                                       46-5 33
                                            FiledFiled
                                                   12/04/18
                                                       05/05/17
                                                             Page
                                                                Page
                                                                  3 of210
                                                                        ofPageID:
                                                                          9       1803
Case 2:16-cv-00845-MCA-LDW
           Case 1:16-cv-09947-VEC
                              Document
                                  Document
                                       46-5 33
                                            FiledFiled
                                                   12/04/18
                                                       05/05/17
                                                             Page
                                                                Page
                                                                  4 of310
                                                                        ofPageID:
                                                                          9       1804
Case 2:16-cv-00845-MCA-LDW
           Case 1:16-cv-09947-VEC
                              Document
                                  Document
                                       46-5 33
                                            FiledFiled
                                                   12/04/18
                                                       05/05/17
                                                             Page
                                                                Page
                                                                  5 of410
                                                                        ofPageID:
                                                                          9       1805
Case 2:16-cv-00845-MCA-LDW
           Case 1:16-cv-09947-VEC
                              Document
                                  Document
                                       46-5 33
                                            FiledFiled
                                                   12/04/18
                                                       05/05/17
                                                             Page
                                                                Page
                                                                  6 of510
                                                                        ofPageID:
                                                                          9       1806
Case 2:16-cv-00845-MCA-LDW
           Case 1:16-cv-09947-VEC
                              Document
                                  Document
                                       46-5 33
                                            FiledFiled
                                                   12/04/18
                                                       05/05/17
                                                             Page
                                                                Page
                                                                  7 of610
                                                                        ofPageID:
                                                                          9       1807
Case 2:16-cv-00845-MCA-LDW
           Case 1:16-cv-09947-VEC
                              Document
                                  Document
                                       46-5 33
                                            FiledFiled
                                                   12/04/18
                                                       05/05/17
                                                             Page
                                                                Page
                                                                  8 of710
                                                                        ofPageID:
                                                                          9       1808
Case 2:16-cv-00845-MCA-LDW
           Case 1:16-cv-09947-VEC
                              Document
                                  Document
                                       46-5 33
                                            FiledFiled
                                                   12/04/18
                                                       05/05/17
                                                             Page
                                                                Page
                                                                  9 of810
                                                                        ofPageID:
                                                                          9       1809
Case 2:16-cv-00845-MCA-LDW
           Case 1:16-cv-09947-VEC
                              Document
                                   Document
                                       46-5 Filed
                                            33 Filed
                                                  12/04/18
                                                      05/05/17
                                                            PagePage
                                                                 10 of910
                                                                        of PageID:
                                                                           9       1810
